Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/15/2022 has been entered.

Response to Arguments
Applicant’s arguments, see pages 5 - 6, filed 11/15/2022, with respect to the rejection(s) of claim(s) 1 and 9 under 35 U.S.C. 103 have been fully considered and are persuasive in terms of the newly amended claims 1 and 9.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of JP 2008070286A to Ao Y et al. in view of U.S. Patent No. 5,993,743 to Nordman et al. (see rejection below). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5 - 7, 9, 13 - 17 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2008070286A to Ao Y et al. (hereinafter “Ao”) in view of U.S. Patent No. 5,993,743 to Nordman et al. (hereinafter “Nordman”). 
Note: please refer to machine translated document of Ao submitted in the office action of 2/17/2022. 

Regarding Claim 1, Ao teaches a sensor installation (see abstract, paragraph [0005], Fig. 4) comprising: 
a sensor module (see gas detector 30, Fig. 3, see paragraph [0011]); 
a sensing element (gas sensor 34, Figs. 3, 4, see paragraphs [0011], [0014]) within the sensor module (see arrangement at Figs. 3, 4) that senses a characteristic of an environment (see gas detectors as described at paragraphs [0001], [0002], [0013]);
a sensor module housing (gas detector housing such as the surface portion 31, Fig. 3 that is configured to contain the detector as described at paragraph [0011]) configured to contain the sensor module (see arrangement at Fig. 3); 
a filter assembly (see body 10, Fig. 1, see paragraphs [0001], [0005], [0009], [0012] describing the filter body 10 being mounted on the gas detector 30) coupled to the sensor module housing (see arrangement at Fig. 4 illustrating the gas detector 30 coupled to the filter body 10, see also descriptions at paragraphs [0009] - [0012]), wherein the filter assembly (10) comprises a calibration port built into the filter assembly (see screw member 25 that is inserted/built into the filter assembly 10), the calibration port (25) having a cylindrical shape (see arrangement at Figs. 2, 4, 5 showing cylindrical shape of screw member 25) and an outer diameter configured to receive a calibration hose (see paragraph [0014] describing during calibration of the sensor 34, the plug is removed and standard gas is injected from the tip of the screw member 25 to reach the sensor 34, thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to recognize a hose being attached to the screw member 25 since it is known that such standard gases should use known conveying mechanism such as hose in order to inject the desired standard gas) and configured to provide a direct fluid pathway to the sensing element (see paragraph [0014]).
Insofar as Ao may be construed as not explicitly teaching a “calibration port built into the filter assembly”, Ao teaches a screw member 25 having through hole 21 that is designed to be coupled/attached into a corresponding opening/hole/port of the filter assembly 10 as described above (i.e. separate element 25).  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the modular parts of Ao by making the screw member (i.e. calibration port) 25 integral with the filter body 10, since it has been held to be within the general skill of a worker in the art to make plural parts unitary as a matter of engineering design choice.  In re Larson, 144 USPQ 347 (CCPA 1965); In re Lockart 90 USPQ 214 (CCPA 1951).
In addition, Nordman, in the field of gas analyzing systems, teaches that it is known to use a filter assembly (see filter assembly 40, Fig. 6A) comprising a calibration port (see nipple 19, Fig. 6A) built into the filter assembly (see nipple 19, Figs. 4, 6A of filter assembly 40 as described at col. 5, line 42 - Col. 6, line 16, see also Col. 7, lines 42 - 57 stating “In operation, a user manually couples sample hose/probe 17 to tailpipe 114 of vehicle 110, and inserts the opposite end of sample hose/probe 17 into gas analyzer 10 through nipple 19. Preferably, the user has previously calibrated gas analyzer 10 by connecting to a sample gas canister with known gas content and placing gas analyzer 10 in calibration mode by inputting appropriate instructions via keyboard 14a or 14b. Exhaust from tail pipe 114 travels through sample hose/probe 17 and nipple 19 into filter assembly 40”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a filter assembly having the calibration port of Nordman into Ao, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 1010 USPQ 284 (CCPA 1954).  The modification allows for an improved or ease of use/assembly.

Regarding Claim 9, Ao teaches a detachable filter assembly (see replaceable filter assembly 10, Figs. 1, 4, see paragraphs [0001], [0005], [0009], [0012] describing the filter body 10 being mounted on the gas detector 30) comprising: 
a filter (see filter body 10 comprising holes 11 in the outer wall 12 and inner wall 13 that absorbs gases as described at paragraph [0009]); 
a filter assembly housing defining a body of the filter assembly (see outer wall 12, Figs. 1, 2 that define the body of the filter 10); 
an attachment mechanism configured to couple to a sensor installation (see paragraphs [0009] - [0011] describing filter 10 mounted to a gas detector 30, see also O-ring 14 that aids in the attachment of the two components, see Figs. 2, 4, thus reading on the invention as claimed); 
a securing mechanism (through hole 33 having a thread 32, Fig. 3, see paragraph [0011]) configured to mate with a mating feature on the sensor installation (see paragraph [0011] and Figs. 3, 4 that illustrate the through hole 33 having a thread 32 that is configured to mate with a screw member 25 of the filter assembly 10, thus reading on the invention as claimed); and
a calibration port built into the filter assembly (see through hole 21 formed in the screw member 25 that is inserted/built into the filter assembly 10), the calibration port (21, 25) having a cylindrical shape (see arrangement at Figs. 2, 4, 5 showing cylindrical shape of screw member 25) and an outer diameter configured to receive a calibration hose (see paragraph [0014] describing during calibration of the sensor 34, the plug is removed and standard gas is injected from the tip of the screw member 25 to reach the sensor 34, thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to recognize a hose being attached to the screw member 25 since it is known that such standard gases should use known conveying mechanism such as a hose in order to inject the desired standard gas) and configured to provide a direct fluid pathway to the sensing installation (see paragraph [0014]).
Insofar as Ao may be construed as not explicitly teaching a “calibration port built into the filter assembly”, Ao teaches a screw member 25 having through hole 21 that is designed to be coupled/attached into a corresponding opening/hole/port of the filter assembly 10 as described above (i.e. separate element 25).  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the modular parts of Ao by making the screw member (i.e. calibration port) 25 integral with the filter body 10, since it has been held to be within the general skill of a worker in the art to make plural parts unitary as a matter of engineering design choice.  In re Larson, 144 USPQ 347 (CCPA 1965); In re Lockart 90 USPQ 214 (CCPA 1951).
In addition, Nordman, in the field of gas analyzing systems, teaches that it is known to use a filter assembly (see filter assembly 40, Fig. 6A) comprising a calibration port (see nipple 19, Fig. 6A) built into the filter assembly (see nipple 19, Figs. 4, 6A of filter assembly 40 as described at col. 5, line 42 - Col. 6, line 16, see also Col. 7, lines 42 - 57 stating “In operation, a user manually couples sample hose/probe 17 to tailpipe 114 of vehicle 110, and inserts the opposite end of sample hose/probe 17 into gas analyzer 10 through nipple 19. Preferably, the user has previously calibrated gas analyzer 10 by connecting to a sample gas canister with known gas content and placing gas analyzer 10 in calibration mode by inputting appropriate instructions via keyboard 14a or 14b. Exhaust from tail pipe 114 travels through sample hose/probe 17 and nipple 19 into filter assembly 40”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a filter assembly having the calibration port of Nordman into Ao, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 1010 USPQ 284 (CCPA 1954).  The modification allows for an improved or ease of use/assembly.

Regarding Claim 5, Ao in view of Nordman as modified above teaches wherein the calibration port (25, 21, of Ao) further comprises a coupling mechanism (see tip portion of screw member 25 that is designed to be coupled to a standard gas source as described at paragraph [0014] of Ao thus the region where the standard gas is being injected is reasonably considered as the claimed coupling mechanism and/or see Figs. 2, 6A of Nordman illustrating region of 19 where hose 17 is coupled, see also Col. 7, lines 42 - 57, thus reading on the invention as claimed).

Regarding Claim 6, Ao in view of Nordman as modified above teaches a coupling mechanism (see tip portion of screw member 25 that is designed to be coupled to a standard gas source as described at paragraph [0014] of Ao and/or see Figs. 2, 6A of Nordman illustrating region of 19 where hose 17 is coupled, see also Col. 7, lines 42 - 57, thus reading on the invention as claimed).
Ao in view of Nordman is silent about the coupling mechanism comprising barbs.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use barbs as the coupling mechanism, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Regarding Claim 7, Ao in view of Nordman as modified above teaches comprising a calibration hose coupled to and in fluid communication with the calibration port (see modification above, see Figs. 2, 6A of Nordman illustrating region of 19 where hose 17 is coupled, see also Col. 7, lines 42 - 57).  
Even though Ao in view of Nordman teaches a calibration hose couple to the calibration port as indicated above, Ao in view of Nordman is silent regarding the calibration hose being permanently coupled.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to permanently couple the hose to the calibration port, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).

Regarding Claim 13, Ao in view of Nordman as modified above teaches wherein the fluid pathway is substantially enclosed (see Figs. 2, 4 of Ao illustrating the fluid pathway that extends in the through-hole 21 being substantially enclosed by the plug 26, see paragraphs [0012], [0017).  

Regarding Claim 14, Ao in view of Nordman as modified above teaches wherein the body comprises open sensor detection areas configured to provide fluid access to a sensing element (see arrangement at Figs. 2, 4 and paragraph [0009] of Ao illustrating and describing body 10 comprising “the outer wall 12 and the inner wall 13 which have the vent hole 11 coaxially, and it absorbs interference gas in the space comprised by the inner and outer wall, or a sensor”, thus reading on the invention as claimed).  

Regarding Claim 15, Ao in view of Nordman as modified above teaches wherein the sensor module (see sensor 30, Fig. 3 of Ao) includes a guide (see for instance the protruded portion at the through hole 33, Fig. 3 of Ao that can reasonably be considered as a guide) that positions the sensor module (30) into a correct installation configuration (see arrangement at Fig. 4 and paragraph [0011] of Ao).  

Regarding Claim 16, Ao in view of Nordman as modified above teaches wherein the calibration port (see 25, Fig. 4 of Ao and/or 19, Fig. 6A of Nordman) further comprises coupling mechanisms configured to secure a calibration hose to the calibration port (see modification above, see nipple/calibration port 19, Figs. 4, 6A of Nordman that is configured to secure a calibration hose as described at Col. 7, lines 42 - 57 of Nordman and/or see Fig. 4 and paragraph [0014] of Ao describing standard gas being injected through the tip of the screw member 25, see modification above).

Regarding Claim 17, Ao in view of Nordman as modified above teaches wherein the calibration port is at an offset angle relative to the sensor installation (see arrangement of Nordman at Figs. 3, 4, 6A illustrating offset angle between the port 19 and sensor 44).  

Claims 2, 3, 10, 11, 22, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Ao in view of Nordman and further in view of JP 2002022655A to Nakamura Yukio et al. (hereinafter “Nakamura”). 
Note: please refer to machine translated document of Nakamura submitted in the office action of 8/16/2022. 

Regarding Claims 2 and 10, Ao in view of Nordman as modified above teaches the claimed invention except for a plurality of port attachments, each port attachment being coupled to the calibration port and extending radially to the filter assembly.
Nakamura, in the field of gas detectors, teaches a plurality of port attachments (see plurality of port attachments of 28a, 28b, Fig. 4, formed in the protective frame 28 having through hole 29 positioned facing the calibration gas inlet 6, see Figs. 1 - 4 and description at paragraphs [0007] - [0011]), each port attachment being coupled to the calibration port and extending radially and extending radially to the filter assembly (see paragraphs [0005], [0010], [0011], [0014], [0015] describing the calibration arrangement, note that the calibration port can be reasonably considered as the through hole 29 and the calibration gas inlet 6 and arrangement at Fig. 4II illustrates radial extension of the port attachments with respect to the filter assembly, thus reading on the invention as claimed). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the arrangement of the port attachment of Nakamura into Ao in view of Nordman, in order to provide secured, reliable and simplified connection of the calibration inlet with the sensor (see paragraphs [0003], [0010], [0019]).

Regarding Claims 3 and 11, Ao in view of Nordman in view of Nakamura as modified above teaches the claimed invention except for the plurality of port attachments are molded as a continuous piece with the calibration port attachment is molded as a continuous piece with the calibration port and the filter assembly.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a port attachment that is molded as a continuous piece with the calibration port and the filter assembly, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).

Regarding Claim 22, Ao in view of Nordman in view of Nakamura as modified above teaches the plurality of port attachments (28a, 28b, Fig. 4 of Nakamura) are equally spaced radially from one another (see arrangement of Fig. 4, I and II of Nakamura). 

Regarding Claim 23, Ao in view of Nordman in view of Nakamura as modified above teaches the plurality of port attachments (28a, 28b, Fig. 4 of Nakamura) comprise at least four port attachments (see arrangement of Fig. 4, I and II of Nakamura illustrating at least four such regions). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form accompanying this office action comprising the following references:
Fujita et al. (U.S. 2011/0239740 A1) teaches a gas sensor comprising a sensor region and a separator region comprising filter element and grommet.
McGee et al. (U.S. 7402284 B2) teaches orientation device for a gas analyzer comprising a multistage filter system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARRIT EYASSU whose telephone number is (571)270-1403. The examiner can normally be reached M - F: 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on 5712722457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARRIT EYASSU/Primary Examiner, Art Unit 2855